EXHIBIT 10.42

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of April 4,
2015, between H y H Investments, Sociedad Anonima (the “Seller”) and Elite Data
Services Inc. (the “Purchaser” which shall include its assigns).

 

WHEREAS, the Seller is the legal owner of all of the outstanding shares of El
Mar Muerto Beauty Mineral, Sociedad Anonima (hereafter “EMBM”) a Honduras
corporation, whose sole assets consist of a license to operate gaming machines
in the following distributions: eighty (80) slot machines in the cities of La
Lima, Cortes; eighty (80) slot machines in the cities of Trujillo, Colon; and
One Hundred and Sixty (160) slot machines in Roatan, the bay island of Honduras.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Seller desires to
sell to the Purchaser, and the Purchaser desires to purchase from the Seller all
outstanding shares of EMBM.

 

WHEREAS, the Parties jointly warrant and represent that they have a pre-existing
relationship prior to the date of this Agreement;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Seller and the Purchaser agree as
follows:

 

ARTICLE I: DEFINITIONS

 

1.1

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings indicated
in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
Iowa are authorized or required by law or other governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.

 

“Closing Date” means the Business Day when this Agreement has been executed and
delivered by the applicable parties thereto, and all conditions precedent to the
Purchaser’s obligations to pay the Purchase Price have been satisfied or waived.

 

“Commission” means the Securities and Exchange Commission.

 

“Execution Date" shall mean the day upon which the last party to this Agreement
shall duly execute this Agreement;

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Losses” means a lien, charge, security interest, encumbrance, rights of first
refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Promissory Note” means the promissory note in the form annexed hereto for the
Purchase Price.

 

“Purchase Price” means Ten Million ($10,000,000) Dollars payable in the form of
the Promissory Note.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means all of the outstanding securities EMBM to be sold to the
Purchaser by the Seller pursuant to this Agreement, representing all the shares
of EMBM.

 

 
1


--------------------------------------------------------------------------------




 

ARTICLE II: PURCHASE AND SALE

 

2.1 Closing. At the Closing, the Purchaser shall purchase from the Seller, and
the Seller shall issue and sell to the Purchaser, the Shares. Upon satisfaction
of the conditions set forth in Section 2.2, the Closing shall occur at the
offices of the Seller, or such other location as the parties shall mutually
agree.

 

 

2.2

Closing Conditions.

 

   

a)

At the Closing the Seller shall deliver to the Purchaser: (i) this Agreement
duly executed by the Seller; and (ii) certificate evidencing the Shares of EMBM.

   

 

     

b)

At the Closing the Purchaser shall deliver or cause to be delivered to the
Seller: (i) this Agreement duly executed by the Purchaser; and (ii) the Purchase
Price by execution of the Promissory Note.

   

 

     

c)

All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date and all covenants of the other
party shall have been performed if due prior to such date.

   

 

     

d)

Upon closing of the transaction contemplated herein the Seller shall appoint as
members of its Board of Directors Charles Rimlinger as Chief Executive Officer,
and Sarah Myers as Secretary of the Company.

   

 

     

e)

The parties agree to work in good faith to ensure that the structure of the
transactions contemplated in this Agreement are in compliance with the laws of
Honduras, and will restructure this transaction as required to maintain such
compliance.

 

ARTICLE III: REPRESENTATIONS AND WARRANTIES

 

 

3.1

Representations and Warranties of the Seller. The Seller hereby makes the
following representations and warranties set forth below to the Purchaser:

 

   

(a)

Organization and Qualification. EMBM is duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. EMBM is not in violation of any of
the provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents. EMBM is duly qualified to do business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, (i) could not, individually
or in the aggregate adversely affect the legality, validity or enforceability of
this Agreement, (ii) has had or could not reasonably be expected to result in a
material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of EMBM, or (iii) could not,
individually or in the aggregate, adversely impair the Seller’s ability to
perform fully on a timely basis its obligations under this Agreement (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

   

 

     

(b)

Authorization; Enforcement. The Seller and EMBM have the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of this Agreement by the
Seller and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Seller and no
further consent or action is required by the Seller other than Required
Approvals. This Agreement has been (or upon delivery will be) duly executed by
the Seller and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Seller enforceable against
the Seller in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and general principles of
equity. The Seller is not in violation of any of the provisions of its
certificate or articles of incorporation, by-laws or other organizational or
charter documents.

   

 

 

 

 
2


--------------------------------------------------------------------------------




 

   

(c)

Investment Representations. The Seller warrants and represents that:

   

 

 

   

1.

The Seller is an accredited investor (as that term is defined in Rule 501(a)(1)
of Regulation D of the 1933 Act;

   

 

     

2.

The Seller is sophisticated and experienced in acquiring the securities of small
public companies;

   

 

     

3.

The Seller has reviewed the Purchaser’s Annual and Quarterly Reports filed with
the SEC together with the audited financial statements contained therein;

   

 

     

4.

The Seller has had sufficient opportunity to review and evaluate the risks and
uncertainties associated with Purchaser’s securities;

 

The Seller is acquiring the Promissory Note from the Purchaser for investment
purposes only and not with a view to a distribution.

 

   

(d)

Restricted Security. Seller understands and acknowledges that the Promissory
Note has not been, and when issued will not be, registered with the Securities
and Exchange Commission. Seller warrants and represents that it has fully
reviewed the restricted securities legend and the terms thereof with its
financial, legal, investment, and business advisors and that it has not relied
upon the Purchaser or any other person for any advice in connection with the the
Promissory Note, this Agreement, or both of them.

   

 

     

(e)

Absence of Registration Rights. Seller understands and agrees that it is not
acquiring and has not been granted any registration rights with respect to the
Promissory Note. The Promissory Note is a restricted security and the Seller
understands that there is no active trading market for the Common Stock of the
Seller.

   

 

     

(f)

No Conflicts. The execution, delivery and performance of this Agreement by the
Seller and the consummation by the Seller of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Seller’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) subject to obtaining the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Seller debt or otherwise) or other understanding to
which the Seller is a party or by which any property or asset of the Seller is
bound or affected, or (iii) result, in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Seller is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Seller is bound or affected; except in the case of each of clauses (ii) and
(iii), such as has not had or could not reasonably be expected to result in a
Material Adverse Effect.

   

 

     

(g)

Filings, Consents and Approvals. The Seller is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Seller of this Agreement.

   

 

     

(h)

Shares. The Shares are duly authorized and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Seller other than
restrictions on transfer provided for in this Agreement. Ownership. The Seller
is the legal, beneficial and registered owner of the Shares, free and clear of
any liens, security interests, charges or other encumbrances of any nature
whatsoever. The Shares are validly issued, fully paid and non-assessable.

 

   

(i)

Capitalization. The capitalization of the Seller as of the date of this
Agreement consists only of the Shaes issued and outstanding, and will remain as
of the Closing Date. The Seller has not issued any capital stock since such
date. There are no outstanding options, warrants, script rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Seller is or may become
bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The issuance and sale
of the Shares will not obligate the Seller to issue shares of Common Stock or
other securities to any Person (other than the Purchaser) and will not result in
a right of any holder of Seller securities to adjust the exercise, conversion,
exchange or reset price under such securities.

 

 
3


--------------------------------------------------------------------------------




 

   

(j)

Litigation. There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Seller, threatened against
or affecting the Seller or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which:
(i) adversely affects or challenges the legality, validity or enforceability of
any of this Agreement or the Shares or (ii) could reasonably be expected to
result in a Material Adverse Effect. Neither the Seller, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty that has had or could reasonably be expected to result
in a Material Adverse Effect. The Seller does not have pending before the
Commission any request for confidential treatment of information. There has not
been, and to the knowledge of the Seller, there is not pending or contemplated,
any investigation by the Commission involving the Seller or any current or
former director or officer of the Seller that has had or could reasonably be
expected to result in a Material Adverse Effect.

   

 

     

(k)

Labor Relations. No material labor dispute exists or, to the knowledge of the
Seller, is imminent with respect to any of the employees of the Seller which has
had or could reasonably be expected to result in a Material Adverse Effect. None
of The Seller’s employees is a member of a union that relates to such employee’s
relationship with the Seller, and the Seller is not a party to a collective
bargaining agreement, and the Seller believes that its relationships with their
employees are good. No officer, to the Knowledge of the Seller, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other Contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Seller to any liability with respect to
any of the foregoing matters. The Seller is in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours.

   

 

     

(l)

Compliance. The Seller is not: (i) is in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Seller), nor has the Seller
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived) that has had or
could reasonably be expected to result in a Material Adverse Effect, (ii) is in
violation of any order of any court, arbitrator or governmental body that has
had or could reasonably be expected to result in a Material Adverse Effect, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority that has had or could reasonably be expected to result in
a Material Adverse Effect.

   

 

     

(m)

Regulatory Permits. EMBM possesses all certificates, authorizations and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their business, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and EMBM has not received any notice of
proceedings relating to the revocation or modification of any Material Permit.

   

 

     

(n)

Title to Assets. The Seller and EMBM have good and marketable title in fee
simple to all real property owned by it that is material to the business of the
Seller and EMBM and good and marketable title in all personal property owned by
it that is material to the business of the Seller and EMBM, in each case free
and clear of all Liens, except for Liens as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Seller and Liens for the payment of federal,
state or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Seller is
held by it under valid, subsisting and enforceable leases of which the Seller is
in compliance, except where the failure to be in compliance would not reasonably
be expected to result in a Material Adverse Effect.

   

 

     

(o)

Patents and Trademarks. The Seller has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights necessary or material for
use in connection with its businesses and which the failure to so have has had
or could reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). The Seller has not received
a written notice that the Intellectual Property Rights used by the Seller
violates or infringes upon the rights of any Person that has had or could
reasonably be expected to result in a Material Adverse Effect. To the knowledge
of the Seller, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights that has had or could reasonably be expected to result in a
Material Adverse Effect.

   

 

     

(p)

Insurance. The Seller maintains no insurance.

 

 
4


--------------------------------------------------------------------------------




 

   

(q)

Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Seller to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, and the Seller has not taken any
action that would cause the Purchaser to be liable for any such fees or
commissions.

   

 

     

(r)

Material Changes. Since December 31, 2014: (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Seller has not incurred any
liabilities (contingent or otherwise), (iii) the Seller has not altered its
method of accounting, (iv) the Seller has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Seller has not issued any equity securities. Except for the
issuance of the Shares contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Seller or its business,
properties, operations or financial condition that would be required to be
disclosed by the Seller.

   

 

     

(s)

Tax Status. The Seller and EMBM have made or filed all federal, state and
foreign income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Seller know of no basis for any such
claim. The Seller has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
statute or local tax. None of the Seller’s and EMBM’s tax returns are presently
being audited by any taxing authority.

   

 

     

(t)

Foreign Corrupt Practices. Neither the Seller, nor to the Knowledge of the
Seller, any agent or other person acting on behalf of the Seller, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Seller (or made by any person acting on its behalf of
which the Seller is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

   

 

     

(u)

No Disagreements with Accountants and Lawyers. There are no disagreements of any
kind, including but not limited to any disagreements regarding fees owed for
services rendered, presently existing, or reasonably anticipated by the Seller
to arise, between the Seller and EMBM and the accountants and lawyers formerly
or presently employed by the Seller and EMBM, and the Seller and EMBM is current
with respect to any fees owed to its accountants and lawyers.

   

 

     

(v)

Business Records and Due Diligence. Prior to the Closing, the Seller has
delivered (or will deliver) to the Purchaser all records and documents relating
to the Seller and EMBM, which the Seller possesses, including, without
limitation, books, records, government filings, Tax Returns, Charter Documents,
corporate records, stock records, consent decrees, orders, and correspondence,
director and stockholder minutes, resolutions and written consents, stock
ownership records, financial information and records, and other documents used
in or associated with the Seller.

   

 

     

(u)

Contracts. Except as set forth on Schedule 3.1(x), the Seller is not a party to
any Contracts.

   

 

     

(v)

No Undisclosed Liabilities. Except as otherwise disclosed in the Seller’
Financial Statements, the Seller has no other undisclosed liabilities
whatsoever, either direct or indirect, matured or unmatured, accrued, absolute,
contingent or otherwise. The Seller represents that at the date of Closing,
except as set forth on Schedule 3.1 (y) the Seller shall have no liabilities or
obligations whatsoever, either direct or indirect, matured or unmatured,
accrued, absolute, contingent or otherwise.

 

 
5


--------------------------------------------------------------------------------




 

 

3.2

Representations and Warranties of the Purchaser. The Purchaser represents and
warrants as of the date hereof and as of the Closing Date as follows:

 

   

(a)

Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate action on the part of the
Purchaser. This Agreement, to which it is party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

   

 

     

(b)

Investment Intent. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, has no present
intention of distributing any of such Shares and has no arrangement or
understanding with any other persons regarding the distribution of such Shares.
The Purchaser is acquiring the Shares hereunder in the ordinary course of its
business. The Purchaser does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Shares.

   

 

     

(c)

Experience of the Purchaser. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. The Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

   

 

     

(d)

General Solicitation. The Purchaser is not purchasing the Shares as a result of
any advertisement, article, notice, general solicitation or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

   

 

     

(e)

Residence. The office or offices of the Purchaser in which its investment
decision was made is located at the address or addresses of the Purchaser set
forth on the signature page hereto.

 

 

3.3

Representations and Warranties of the Seller. Seller represents and warrants to
the Purchaser, and covenants for the benefit of the Purchaser, as follows:

 

   

(a)

Organization and Power. Seller is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all requisite power and authority to execute, deliver and perform this Agreement
and to carry out the transactions contemplated hereby. Except for EMBM, the
Seller has no direct or indirect subsidiaries.

 

 
6


--------------------------------------------------------------------------------




 

   

(b)

Due Authorization. This Agreement has been duly authorized, validly executed and
delivered by the Seller and constitutes the valid and binding agreement and
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, subject to limitations on enforcement by general principles of
equity and bankruptcy or other laws affecting the enforcement of creditors'
rights generally.

   

 

     

(c)

Validity. This Agreement has been validly executed and delivered by the Seller
and is a valid and binding agreement and obligation of the Seller enforceable
against the Seller in accordance with its terms, subject to limitations on
enforcement by general principles of equity and bankruptcy or other laws
affecting the enforcement of creditors' rights generally.

   

 

     

(d)

Ownership. The Seller is the legal, beneficial and registered owner of the
Shares, free and clear of any liens, security interests, charges or other
encumbrances of any nature whatsoever. The Shares are validly issued, fully paid
and non-assessable.

   

 

     

(e)

No Conflict. The execution, delivery and performance by the Seller of this
Agreement, and the consummation of the transactions contemplated hereby, will
not (i) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any contractual obligations or other
agreements of the Sellers, or (ii) violate any provision of law applicable to
the Seller.

   

 

     

(f)

Governmental Consents. No registration, filing with the consent or approval of,
or other action by, any federal, state or other governmental authority, agency,
regulatory body, third party or other Person is or will be required in
connection with the execution, delivery and performance by the Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

ARTICLE IV: OTHER AGREEMENTS OF THE PARTIES

 

 

4.1

Officers and Directors. EMBM shall appoint to its Board of Directors: Charles
Rimlinger as Chief Executive Officer, and Sarah Myers as Secretary. Both parties
agree that this provision is subject to Honduran laws and shall be duly executed
in accordance after closing has commenced.

 

 

   

4.2

Subsidiary. Upon the execution of this Agreement, EMBM will become a subsidiary
of the Purchaser.

 

 

   

4.3

Termination. In the event the Purchaser does not tender payment under the
Promissory Note, the Seller shall have the right to terminate this Agreement,
unwind this transaction and assume ownership of EMBM Shares.

 

 
7


--------------------------------------------------------------------------------




 

ARTICLE V: MISCELLANEOUS

 

 

5.1

Fees and Expenses. Except as otherwise set forth in this Agreement, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.

 

 

   

5.2

Entire Agreement. This Agreement, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

 

   

5.3

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 6:00 p.m. (Nevada time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Business Day
or later than 6:00 p.m. (Nevada time) on any Business Day, (c) the second
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

 

   

5.4

Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Seller and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

 

   

5.5

Construction. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

 

   

5.6

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Seller
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Purchaser. The Purchaser may assign its rights
under this Agreement to any Person to whom the Purchaser assigns or transfers
any Shares.

 

 

   

5.7

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.5.

 

 
8


--------------------------------------------------------------------------------




 

 

5.8

Governing Law; Venue;. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of Honduras, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of municipals in the bay island of Roatan
or Honduras for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or inconvenient venue
for such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

 

   

5.9

Survival. The representations, warranties and covenants contained herein shall
survive the Closing and delivery and/or exercise of the Shares, as applicable.

 

 

   

5.10

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

 

   

5.11

Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

 

   

5.12

Cancellation of Option Agreement. This Agreement hereby supersedes and replaces
that certain Purchase Option Agreement dated November 30, 2014, between the
Purchaser and Seller, which is deemed null and void.

 

 
9


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PURCHASER

Elite Data Services, Inc.

 

By:

/s/ Charles Rimlinger

   

Charles Rimlinger,

Title: Chief Executive Officer

 

 

Address for Notice:

 

 

 

4447 N. Central Expressway

Ste 110-135

Dallas, TX 75205

 

 

 

SELLER

H y H Investments, Sociedad Anonima

  

 

 

By:

/s/ Wilson Stevenson

 

 

Wilson Stevenson

 

 

Title: Owner

 

  

 

 

Address for Notice:

[RESERVED]

 

 

10

--------------------------------------------------------------------------------

 

